Citation Nr: 0334114	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a fracture of the right 
leg, with shortening, and right foot, ankle, knee, and low 
back residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active duty for training from September 1964 
to February 1965 and active service from June 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2001, September 2001, and March 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO) which denied 
the veteran's claim of service connection for a fracture of 
the right leg, with shortening, and right foot, ankle, knee, 
and low back residuals.

In addition, the veteran, in his March 2001 VA Form 21-526 
(Veteran's Application for Compensation and Pension), appears 
to have raised a claim for service connection for Agent 
Orange exposure.  However, the record does not reflect any 
further development of this issue, or final adjudication on 
this matter.  Therefore, this issue is referred to the RO for 
appropriate action.


REMAND

The veteran claims entitlement to service connection for a 
fracture of the right leg, with shortening, and right foot, 
ankle, knee, and low back residuals.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claim of entitlement to service connection for a fracture of 
the right leg, with shortening and foot, ankle, knee, and low 
back residuals, failed to inform the veteran of the evidence 
needed to substantiate his claim, the veteran's rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain evidence.  The Board acknowledges that the 
veteran was provided with the regulatory provisions of the 
VCAA in the March 2002 statement of the case.  However, the 
Board notes that notification of the regulations, without a 
discussion of the necessary evidence to be obtained with 
regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA.  The 
RO did not, at any point prior to the issuance of the 
statement of the case, send a letter to the veteran telling 
him what was needed to substantiate his claim, the veteran's 
rights and responsibilities under the VCAA, and whose 
responsibility it would be to obtain evidence.  As a 
consequence, the veteran's claim was certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.   However, the Board cannot correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO in order to inform the 
veteran of the information or evidence necessary to 
substantiate his claim and which evidence the VA would seek 
to provide and which evidence the veteran was to provide, the 
RO will be able to provide notice consistent with this recent 
Federal Circuit Court case, including informing the veteran 
that a full year is allowed to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.  

Moreover, VA medical records dated during various intervals 
from May 2000 through August 2001 are of record.  However, it 
is unclear from the evidence of record whether there are 
additional VA medical records available, particularly from 
February 2000 through May 2000 and following August 2001, and 
there is no evidence that the RO attempted to obtain any 
additional treatment records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claim of entitlement to service connection for 
a fracture of the right leg, with shortening, and right foot, 
ankle, knee, and low back residuals, any additional medical 
records related to the veteran's treatment for his right leg 
and low back, prior to May 2000 and from August 2001 to the 
present, should be associated with the veteran's claims file.

Likewise, the Board observes that the veteran, according to a 
September 2001 VA Form 21-527 (Income-Net Worth and 
Employment Statement) reported that he intended to apply for 
Social Security Administration disability benefits.  However, 
the underlying application, medical records, and notice to 
the veteran as to a determination of entitlement to 
disability benefits are not of record.  These records are 
relevant to the veteran's claim, and should be associated 
with his claims file.

Additionally, the Board observes that the veteran was 
recently afforded a VA examination for joints in February 
2002 in connection with his claim of entitlement to service 
connection for a fracture of the right leg, with shortening, 
and right foot, ankle, knee, and low back residuals, and that 
a report of that examination is associated with the veteran's 
claims file.  However, it remains unclear from the medical 
evidence of record whether the veteran's current right leg 
and low back complaints are related to the veteran's service.  
In this regard, the Board observes that the February 2002 VA 
examiner diagnosed the veteran with shortening and deformity 
of the right leg, degenerative arthritis of the right knee, 
and a normal right ankle, right foot, and lumbosacral spine, 
as well as opined that the veteran's shortening of the right 
leg caused chronic lumbar strain, but failed to opine as to 
whether the veteran had residuals present during his active 
service from the veteran's 1966 fracture of the distal femur, 
with 3/4 inch shortening, of the right leg due to an automobile 
accident.  The VA examiner also failed to opine as to whether 
current findings indicate that the veteran's fracture of the 
distal femur, with 3/4 inch shortening of the right leg, or any 
residuals thereof, chronically worsened or increased in 
severity during service.  

The Board notes that the veteran was treated for complaints 
related to his pre-existing fracture of the right leg, with 
shortening of the right leg, during his 1968 to 1969 period 
of active service.  In July 1968, the veteran was diagnosed 
with sacralization of the L5 transverse process and 
questionable narrowing of the L5-S1 joint space and in April 
1969 the veteran was diagnosed with chondromalacia patella 
and mild medial lateral laxity of the right knee.  Physical 
Profile and Medical Board Proceeding reports show that the 
veteran's malunion of the femur with shortening existed prior 
to his active service and was not aggravated by his service, 
as physical examination was normal except for angulation of 
the supracondylar area of the right femur.  Nonetheless, the 
Board notes that the veteran began receiving treatment for 
osteoarthritis of the knee in early 2000.  The Board also 
observes that the veteran's treatment records and testimony 
at a hearing before the RO indicate that the veteran worked 
in a factory prior to his service and in construction and 
milling following his service.  Therefore, the Board finds 
that the veteran should be afforded a VA orthopedic 
examination in order to determine the nature, severity, and 
etiology of the veteran's current residuals of a fracture of 
the right leg, with shortening, including whether this 
disorder is causally or etiologically related to his 
treatment for chondromalacia of the right patella, mild 
medial lateral laxity of the right knee, and leg and back 
pain during his service.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim as well as his 
and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to service 
connection for a fracture of the right 
leg, with shortening, and right foot, 
ankle, knee, and low back residuals.   
The RO should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
fracture of the right leg, with 
shortening, and right foot, ankle, knee, 
and low back residuals.  After securing 
any necessary authorization, the RO 
should obtain and associate with the 
claims file records of this treatment, 
including, but not limited to the 
veteran's complete medical records from 
the Detroit, Michigan VA Medical Center, 
for the periods prior to May 2000 and 
from August 2001 to the present.

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

4.  Following the receipt of the 
aforementioned development, the veteran 
should be afforded an orthopedic 
examination by an orthopedist to 
ascertain the nature, severity, and 
etiology of any residuals of a fracture 
of the right leg.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's medical, 
occupational, and recreational history 
prior to and following his service.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner is requested 
to report complaints and clinical 
findings in detail, and to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  The 
examiner is then requested to offer an 
opinion as to whether any current right 
foot, ankle, knee, or leg disorder or any 
low back disorder is causally or 
etiologically related to the veteran's 
period of active military service, and if 
so, the examiner must specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service, taking into consideration the 
veteran's medical, occupational, and 
recreational history prior to and 
following service and any in-service 
treatment.  

Based on this review and the findings of 
the examination, the examiner should 
offer an opinion as to whether the 
veteran's pre-existing fracture with of 
the distal femur, with malunion of the 
femur and 3/4 inch shortening of the right 
leg, caused any residuals prior to his 
active service and, if so, whether the 
veteran's residuals chronically worsened 
or increased in severity during service.  
Likewise, if the veteran's residuals are 
found not to have preexisted his service, 
the examiner should opine as to whether 
the veteran's residuals were incurred 
during his service.  Moreover, the 
examiner should opine as to whether the 
veteran's osteoarthritis is due to a 
trauma or a degenerative process.  If the 
arthritis was due to trauma, the examiner 
should opine whether his osteoarthritis 
was due any injury reported as occurring 
during service.  

Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
veteran's claims file must be available 
to the examiner for review in connection 
with the examination. The examiner should 
be provided a full copy of this remand, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.    

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




